Citation Nr: 0412624	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel



INTRODUCTION

The veteran served on active duty from February 1994 to 
February 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  



REMAND

There are multiple statutory and regulatory provisions 
pursuant to which the veteran may establish eligibility for 
educational assistance under Chapter 30, Title 38, of the 
United States Code.  A review of the available record 
reflects that the veteran has filed a claim for service 
connection.  However, the veteran's claims folder, service 
medical records, and service personnel records are not a part 
of the record and have not been forwarded to the Board.  The 
Board is of the opinion that this evidence may contain 
information pertinent to the veteran's claim for educational 
assistance under Chapter 30, particularly in light of his 
contention that he was discharged for a medical disability.  
Furthermore, the available record reflects some conclusions 
by the RO that are not explained in the current record, such 
as the definition of "Erroneous Entry."  Thus, the Board is 
compelled to conclude that a remand of this matter is 
necessary for further development of the record.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should obtain the veteran's 
claims folder, service medical records, 
and service personnel records and 
associate them with the record in this 
matter.

2.  The RO should review the 
aforementioned evidence and the veteran's 
claim for educational assistance under 
Chapter 30.  The RO is requested to 
explain and/or justify the definition of 
"Erroneous Entry" and provide 
information as to under what authority 
that term equals convenience of the 
government, particularly in light of the 
evidence of record demonstrating the 
existence of a psychiatric disability 
prior to service.  The RO should also 
reconsider the veteran's claim under 
38 U.S.C.A. §§ 3018A, 3018B and 38 C.F.R. 
§ 21.7045.  Any sources used to define 
terms, such as "under other than adverse 
conditions," should be clearly 
identified and explained by the RO.  

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




